Citation Nr: 0336879	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependents' Educational 
Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1950 to November 1952, and from December 1954 
to January 1973.  He died in August 1986.  The appellant is 
his surviving spouse.

In September 1995 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claims of 
entitlement service connection for the cause of the veteran's 
death and entitlement to DEA benefits under chapter 35, title 
38, United States Code.  She was properly notified of that 
rating decision, and did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision in which the RO 
determined that the appellant had not submitted new and 
material evidence sufficient to reopen the service connection 
claim for the cause of the veteran's death and for DEA 
benefits.  

The appellant was afforded a hearing before a local Hearing 
Officer in January 2000, and a Travel Board hearing before 
the undersigned Member of the Board in April 2001; 
transcripts of both hearings are of record.  

The Board issued in a decision dated in June 2001, which 
determined that the appellant had not submitted new and 
material evidence to reopen claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits.  

The appellant appealed the Board's decision to the Unites 
States Court of Appeals for Veterans Claims (Court).  In an 
order issued in February 2003, the Court vacated and remanded 
the issues to the Board to further discuss the provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  Public 
Law No. 106-475, 114 Stat. 2096 (2000).  More specifically, 
the Court found that the Board failed to discuss the 
requirement that VA, in providing notice to the appellant of 
the evidence needed to substantiate her claim, should 
indicate what evidence the appellant was to obtain and what 
portion VA would obtain on her behalf.  Furthermore, the 
Court found that the Board had failed to identify whether any 
documents in the record satisfied the duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  

REMAND

As noted above, the VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97, now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In the present case, as discussed above the appellant does 
not appear to have been duly notified of VA's duty to assist 
her in the development of her claim, or of the evidence 
needed to help substantiate her claim.  More specifically, 
the appellant was not advised of which evidence she was 
responsible for obtaining and which evidence VA would obtain 
on her behalf.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's claims file 
and ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.  

2.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.   An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


